Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Khuri-Yakub et al. (US 2007/0215964 (provided in the IDS)) and in view of Takenaka et al. (US 2015/0013462).

3.	Addressing 1, Khuri-Yakub discloses a transducer array comprising a plurality of CMUT cells suitable for a collapsed operation mode, each CMUT cell comprising a first electrode supported by a substrate and a second electrode supported by a membrane suspended over a cavity between the first electrode and the second electrode, the plurality of CMUT cells comprising (see abstract, Fig. 1, [0030], [0032], 
a first group of CMUT cells each having a membrane comprising a first layer stack (see Figs. 1a-c and [0030]);
a second group of CMUT cells each having membrane comprising a second layer stack, the second layer stack including a layer of a material having a higher density than any of the layers in the first layer stack (see Figs. 1a-c and [0030] each transducer CMUT cells could have different design structure with different membrane thickness, which is different layer stack density; also different design with and without an additional layer of metal such as gold on top of the membrane which also different density), wherein the membranes of the first group of CMUT cells have a first spring constant and the membranes of the second group of CMUT cells have a second spring constant that is no more than 20% different to the first spring constant (see [0003], [0032], [0052], ]0069] and [0071]) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Khuri-Yakub could design the spring constant to have 20% different in the spring constant between the first and second group; it is known in the field how to design transducer membrane with a certain spring constant therefore design two transducers with different in spring constant of 20% or less is known to one of ordinary skill in the art; this only require ordinary skill in the art).



4.	Addressing claims 2-3 and 5-8, Khuri-Yakub discloses:
wherein the second spring constant is no more than 10% different to the first spring constant (see [0030], [0032] and [0052]; Khuri-Yakub disclose control spring constant by control thickness of membrane; Khuri-Yakub invention is 
the first layer stack comprises a layer of a dielectric material to a first thickness; and the second layer stack comprises a layer of the dielectric material to a second thickness that is smaller than the first thickness; or the second layer stack comprises a layer of the dielectric material to the same thickness as the first layer stack and an additional layer comprising the layer of the material having a higher density than any of the layers in the first layer stack  (see [0038-0039] and Figs. 1a-c; membrane make of silicon nitride is dielectric; in Figs. 1a-c, different cmut cell design with membrane 104 dielectric layer of different thickness);
wherein the CMUT cells of the first group each have a first diameter and the CMUT cells of the second group each have a second diameter that is different to the first diameter (see [0053]).
wherein the layer of a material having a higher density than any of the layers in the first layer stack has a density in excess of 7 g/cm3, preferably a density in excess of 10 g/cm3 and a Young’s modulus of less than 200 GPa, preferably a Young’s modulus of less than 100 GPa (see [0039]; gold layer is in the claim density range and Young’s modulus range (see applicant’s specification paragraph [0058]));
wherein the layer of a material having a higher density than any of the layers in the first layer stack is a metal layer or metal alloy layer, preferably wherein the metal layer is a gold layer or a platinum layer (see [0039]).
wherein the layer of a material having a higher density than any of the layers in the first layer stack a patterned layer (see [0005], [0038] and Fig. 1c).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khuri-Yakub et al. (US 2007/0215964 (provided in the IDS)), in view of Takenaka et al. (US 2015/0013462) and further in view of Mourad et al. (US 2005/0015009).

	7.	Addressing claim 16, Khuri-Yakub discloses a transducer array comprising plurality of CMUT cells suitable for a collapsed operation mode, each CMUT cell comprising a first electrode supported by a substrate and a second electrode supported by a membrane suspended over a cavity between the first electrode and the second electrode, the plurality of CMUT cells comprising (see abstract, Fig. 1, [0030], [0032], [0038] and [0071], metal electrode on membrane as a first electrode and second 
a first group of CMUT cells each having a membrane comprising a first 
layer stack (see Figs. 1a-c and [0030]); 
a second group of CMUT cells each having membrane comprising a second layer stack, the second layer stack including a layer of a material having a higher density than any of the layers in the first layer stack (see Figs. 1a-c and [0030] each transducer CMUT cells could have different design structure with different membrane thickness, which is different layer stack density; also different design with and without an additional layer of metal such as gold on top of the membrane which also different density), wherein the membranes of the first group of CMUT cells have a first spring constant and the membranes of the second group of CMUT cells have a second spring constant that is no more than 20% different to the first spring constant (see [0030], [0032] and [0052]; this is a designer choice; Khuri-Yakub discloses control spring constant by control thickness of membrane, design structure and material use (see [0003], [0032], [0052], ]0069] and [0071]) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Khuri-Yakub could design the spring constant to have 20% different in the spring constant between the first and second group; it is known in the field how to design transducer membrane with a certain spring constant therefore design two transducers with different in spring constant of 20% or less is known to one of ordinary skill in the art; this only require ordinary skill in the art).

Khuri-Yakub does not explicitly disclose a common bias voltage for cmut cells. Using a common bias voltage for cmut cells is well-known in the field because this offer an advantage of just one bias voltage with a single supply line. In the same field of endeavor, Takenaka explicitly discloses a common bias voltage for cmut cells (see Fig. 2, element 37 bias power source for all cmut cells 1-n using just 1 supply line). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khuri-Yakub to have a common bias voltage for cmut cells as taught by Takenaka because this simplify the circuitry by having just one bias voltage with a single supply line (see [0004], [0044-0046], [0053], [0110]; especially [0045] the same wiring could be share to simplify circuitry; as applicant pointed out in paragraphs [0012] a single bias voltage applied to all cmut cells could cause premature cell failure; Takenaka discloses in [0004] that even with the same voltage variation in transmission and reception does occur due to different cmut cells manufacturing; however, Takenaka relies on correction unit to correct this problem to enable the device to use the same common bias voltage to simplify wiring without causing premature cells failure). Takenaka also explicitly discloses equation use to design transducer for specific spring constant (see [0062]).

Khuri-Yakub discloses cmut cells; however, he does not disclose a system comprising a transducer array with a controller configured to control the transducer array. Mourad discloses an ultrasound probe/system with controller configured to control the transducer array (see [0066], [0190], [0239] and [0248]). It would have been 

8.	Addressing claims 4 and 17-18, Khuri-Yakub discloses transducer array of cmut cells of different membrane thickness; however, he does not explicitly disclose transducer array comprises of a plurality of transducer elements and each transducer element comprises a plurality of cmut cells. Each transducer element comprise a plurality of cmut cells is well-known. Mourad explicitly discloses transducer array comprises of a plurality of transducer elements and each transducer element comprises a plurality of cmut cells (see [0237] and Fig. 8). Mourad also discloses a power supply adapted to operate the CMUT cells in a collapse mode during at least one of an ultrasound transmission mode and an ultrasound reception mode (see [0235-0236], [0248-0249]) and wherein the transducer array is included in a probe (see [0190-0192]). Takenaka explicitly discloses a common bias voltage for cmut cells (see Fig. 2, [0004], [0044-0046], [0053] and [0110]).
 
Allowable Subject Matter

s 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-11 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793